Per Curiam,
We do not think the court below erred in limiting the damages for the loss of the mare to the amount at which it was valued in the bill of lading. The mare was shipped at Washington over the Baltimore & Potomac R. R., and consigned to the plaintiff at Harsimus, New Jersey. It was claimed that when the train reached Baltimore, and had passed into the control and custody of the defendant company, it was suddenly stopped and then immediately started, with such violence as to throw the mare off her feet with such force that her back was *531broken. The jury have found the fact of negligence. The shipping receipt contained this stipulation: “ When a valuation as agreed upon shall be named upon this shipping receipt, it is distinctly understood that such valuation shall cover loss or damage from- any cause whatever.”
The appellant shipped this mare under a special contract arising on a bill of lading. The valuation was that of the shipper. While it is well settled that a limitation in a bill of lading does not relieve the carrier from liability for his own negligence (Penna. R. R. v. Miller, 87 Pa. 395), it is equally well settled in Pennsylvania that a common carrier may limit his liability by special contract: Penna. Co. v. Raiordon, 119 Pa. 577. This written contract was made in the District of Columbia, and is to be interpreted by the lex loci contractus a Forepaugh v. R. R., 128 Pa. 217. In Hart v. R. R., 112 U. S: 331, it was distinctly held that the valuation named in the shipping receipt was binding upon all the parties.
Judgment affirmed.